Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

III.  DETAILED ACTION
Claims 1-20 are presented for examination.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 9 & 17.  More specifically, the prior art of record does not specifically suggest a method, comprising: 
emory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:

responsive to querying the logical view of the data table associated with the first database maintained by the first database server in the first schema, receive, via the communication interface, from the first database server, source data associated with the logical view;

split the source data associated with the logical view to produce a plurality of data chunks associated with the logical view;
move the plurality of data chunks associated with the logical view to a plurality of nodes associated with the computing platform;
command the plurality of nodes associated with the computing platform to transform the plurality of data chunks associated with the logical view to produce transformed data; and
move the transformed data from the plurality of nodes associated with the computing platform to a second database maintained by a second database server in a second schema different from the first schema,
wherein splitting the source data associated with the logical view to produce the plurality of data chunks associated with the logical view comprises identifying one or more available nodes and determining a uniform size of the plurality of data chunks associated with the logical view based on the one or more available nodes,
wherein a numerical column included in the logical view of the data table associated with the first database maintained by the first database server provides an index indicative of a total size of the source data associated with the logical view, and




Dependent claims 2-8, 10-16 & 18-20, being definite, further limiting, and fully enabled by the specification are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153